Claimant was an attendant in the check room of a bathhouse in a park maintained by the city of Niagara Falls, from six until eleven in the evening. Her husband usually came to take her home at the close of her duties. The evening of the accident was cool, and no bathers were present. On such evenings the attendants were permitted to go home early. The claimant stumbled and was injured while crossing a ramp on her way to the boiler house in the building for the purpose of telephoning to her husband to come early for her. It was the common practice for claimant and the other employees to use the telephone for such purpose, with the consent of the employer. She testified that the attendants went home late at night and that “ They didn’t want us to walk and they gave us the privilege of using the phone to call a taxi or our folks at home.” The employer’s notice of injury states that she was injured in her regular occupation. The Industrial Board found that the injuries arose out of and in the course of employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.